In an action to recover upon defendant’s written guarantee of payment of the price of goods sold by plaintiff to a third party, in reliance upon such guarantee, plaintiff appeals from so much of an order of the Supreme Court, Suffolk County, dated April 13, 1960, as denied its motion for summary judgment striking out defendant’s answer. Order insofar as appealed from affirmed, with $10 costs and disbursements. In our opinion the record presents issues of fact as to whether defendant intended that the guarantee should be for the benefit of plaintiff. Such issues should be determined after trial. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.